t c memo united_states tax_court xavier j r and sulochana d avula petitioners v commissioner of internal revenue respondent docket no filed date xavier j r avula pro_se john eb budde and john a freeman for respondent memorandum opinion chiechi judge respondent determined the following defi- ciencies in additions to and accuracy-related_penalties on petitioners’ federal_income_tax tax for the years through a additions to tax accuracy--related penalty year deficiency sec_6651 sec_6654 a sec_6662 dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number --- --- dollar_figure the only issue remaining for decision is whether petitioners are entitled to deduct for and certain claimed s_corporation losses ’ background some of the facts have been stipulated and are so found petitioners resided in rolla missouri when they filed the petition in this case during the years at issue petitioner xavier j r avula mr avula was employed at the campus of the university of missouri located in rolla missouri during those years petitioner ‘a111 section references are to the internal_revenue_code in effect for the years at issue all rules references are to the tax_court rules_of_practice and procedure in the parties’ stipulation of facts and first supplemental stipulation of facts petitioners conceded certain determinations in the notice_of_deficiency notice at the commencement of the trial in this case petitioner xavier j r avula informed the court that the only issue remaining for decision in this case relates to the claimed s_corporation losses petitioners pre- sented no evidence and make no argument about and do not other- wise dispute the remaining determinations in the notice that have not been conceded by them in the parties’ stipulation of facts and supplemental stipulation of facts we conclude that except for the additions to tax determined under sec_6654 petitioners have abandoned contesting those other determinations see 91_tc_524 ndollar_figure as to the additions to tax determined under sec_6654 this court has no jurisdiction over such determinations see sec_6665 b -3- sulochana d avula ms avula was employed as a technician at a pharmacy in date the state of missouri authorized interna- tional academy of mathematical and computer modelling inc to conduct business as a not-for-profit corporation petitioners own percent of the stock of that corporation effective date the state of missouri canceled the corporate license of the international academy of mathematical and computer modelling inc because the corporation failed to file a correct annual report with the secretary of state of missouri in date petitioners contacted the state of missouri about the interna- tional academy of mathematical and computer modelling inc on date the international academy of mathematical and computer modelling inc became an active not-for-profit corpora-- tion petitioners filed a joint federal tax_return return form_1040 for each of the years at issue on the date indicated form_1040 filing_date date date date date date petitioners included a schedule c profit or loss from business schedule c with each of their and returns petitioners did not include a schedule c with any of their returns for and in schedule c of their return for each of the years and petitioners indicated that their principal business or profession was consulting service continu- ing education and publishing they further indicated in each such schedule that the name of their business was iamcm and that the employer_identification_number ein for that business was petitioners included a schedule e supplemental income and loss schedule e with each of their and re- turns in part ii income or loss from partnerships and s corpo- rations of each of those schedules petitioners claimed inter alia that they had a loss from an s_corporation they identified that corporation as iamcm in part ii of schedules e of their and returns and as iamcm principia in part ii of schedule e of their return petitioners further indicated in those schedules e that the ein of that claimed s_corporation was the same ein of the business called iamcm that they identified in schedules c of their and returns during the examination in late by the internal_revenue_service service of petitioners’ years at issue the service’s examining agent agent requested copies of forms 1120s for iamcm the agent renewed his request in date in february and date petitioners prepared and mailed to the agent a form_1120s u s income_tax return for an s corpo- - ration form_1120s for iamcm principia for and forms 1120s for iamcm for and the ein shown in each of those forms 1120s was petitioners did not prepare or file forms 1120s for iamcm principia or iamcm for or in date the agent advised petitioners about the rules that require the filing of an election on form_2553 election by a small_business_corporation form in order for a small_business_corporation to be treated as an s_corporation no form_2553 has been filed with respondent on behalf of iamcm iamcm principia or international academy of mathematical and computer modelling inc in the notice respondent determined inter alia to disallow the s_corporation losses claimed in schedules e of petitioners’ and returns because the election to be treated as an s_corporation small_business_corporation was determined to be invalid discussion petitioners used the same ein for international academy of mathematical and computer modelling inc iamcm and iamcm principia thus we conclude that those different names refer to the same corporation for convenience we shall hereinafter refer to that corporation as iamcm petitioners concede that iamcm never filed form_2553 with respondent the record does not disclose that iamcm otherwise - attempted to make an election to be treated as an s_corporation nonetheless petitioners argue that iamcm should now be permitted to make an s_corporation_election and that that election should be retroactive to and respondent disagrees a small_business_corporation generally may elect to be an s_corporation see sec_1362 assuming arguendo without deciding that iamcm qualifies as a small_business_corporation as defined in sec_1361 it generally may make an election under sec_1362 to be an s_corporation for any taxable_year at any time during the preceding_taxable_year or at any time during the taxable_year and on or before the 15th day of the third month of the taxable_year see sec_1362 on the record before us we find that iamcm did not make a timely and valid election to be treated as an s_corporation for any of the years and or for either of the remaining years at issue and on that record we stf a small_business_corporation makes an election under sec_1362 for any taxable_year and that election is made after the 15th day of the third month of the taxable_year and on or before the 15th day of the third month of the following taxable_year such an election shall be treated as made for the following taxable_year see sec_1362 the record is devoid of evidence explaining why iamcm did not file form_2553 with respondent within the time prescribed by sec_1362 at trial mr avula testified that when the agent informed him in date about the rules requiring a small_business_corporation to file form_2553 in order for it to be treated as an s_corporation no such form was filed for ethical reasons _7- sustain respondent’s determinations to disallow the s_corporation losses claimed by petitioners for and to reflect the foregoing and the concessions of petitioners an appropriate order dismissing this case for lack of jurisdiction as to the additions to tax determined under sec_6654 and decision for respondent will be entered we have considered all of the contentions and arguments of petitioners that are not discussed herein and we find them to be without merit and or irrelevant
